Citation Nr: 1021384	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back strain.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from January 1973 to 
January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2009.  This matter was 
originally on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim was remanded by the Board in January 2009.  The 
Board directed the agency of original jurisdiction (AOJ) to 
(1) issue a corrective VCAA notice letter to the Veteran 
regarding his claim for increased rating for chronic low back 
strain, (2) inform the Veteran of the elements of a claim for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
and the elements of a claim for a total disability rating 
under 38 C.F.R. § 3.340(a), (3) obtain VA treatment records 
from the Memphis VAMC for the period from October 2004 
through the present, (4) schedule the Veteran for a VA 
orthopedic examination, (5) consider referral for 
extraschedular consideration, and (6) issue a Supplemental 
Statement of the Case.  

In February 2009, the AMC issued the corrective VCAA notice 
letter and obtained the identified VA treatment records.  In 
September 2009, the AMC issued a letter to the Veteran 
indicating that they had asked the Memphis VA medical 
facility to schedule him for an examination in connection 
with his claim and that they would notify him of the date, 
time and place of the examination.  The September 2009 letter 
advised the Veteran to ensure that the VA medical facility 
had his correct address and telephone number so that they 
could contact him about his appointment.  The examination was 
cancelled on September 26, 2009 because the Veteran failed to 
report.

The last correspondence from the Veteran included a different 
address than the AMC letters sent to the Veteran in February 
2009 and September 2009.  Thus, there appears to be a 
discrepancy in the addresses on file for the Veteran, and the 
Board cannot be certain that the Veteran has been properly 
notified of the provisions of the VCAA.  Therefore, it is 
apparent that the Board must remand this case to ensure that 
the Veteran is properly notified of the VCAA and that the 
Veteran is scheduled and properly informed of the time and 
date of the scheduled appointment.

Accordingly, the case is REMANDED for the following action:

1. The February 2009 VCAA notice letter 
should be resent to the Veteran's current 
address. 

2.  After the Veteran has been provided a 
reasonable opportunity to provide 
evidence in accordance with the above 
directives and any records received have 
been associated with the claims folder, 
schedule the Veteran for a VA orthopedic 
examination to determine the current 
severity of his service-connected chronic 
low back strain.  The claims folder must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was completed.  
All indicated tests should be performed 
and the findings reported in detail.    

Following a review of the record and an 
examination of the Veteran, 

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately 
measure and report where any recorded 
pain begins and ends when measuring range 
of motion (with and without repetition).  
The examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's lumbar spine disability.  If 
observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is affected, 
and if possible, provide the additional 
loss of motion in degrees.  The examiner 
should also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.

(b) The examiner should indicate whether 
the Veteran's service connected chronic 
low back strain disability is consistent 
with intervertebral disc syndrome and, if 
so, comment on the frequency and duration 
of any incapacitating episodes.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires physician-prescribed bed rest 
and treatment by a physician.

(c) After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments 
associated with the Veteran's chronic low 
back strain, including any associated 
neurological impairment or bladder, 
bowel, or sexual dysfunction.  The 
examiner should specifically comment on 
the nature and severity of any bilateral 
sciatica.  The examiner should expressly 
differentiate any impairment caused by a 
disorder other than the Veteran's 
service-connected chronic low back 
strain, offering an opinion/explanation 
as to why such neurological impairment is 
not associated with this disability.

(d) The examiner should offer an opinion 
as to whether it is at least as likely as 
not that the Veteran's service-connected 
chronic low back strain causes marked 
interference with his employment beyond 
that anticipated by a schedular 
evaluation of 20 percent or frequent 
periods of hospitalization, or, in the 
alternative, renders him unable to follow 
a substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the Veteran's 
service-connected disability causes 
marked interference with employment or an 
inability to follow a substantially 
gainful employment.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3. After completing the actions requested 
above, a determination should be made to 
whether referral of the Veteran's claim 
to the Under Secretary for Benefits or 
the Director of VA's Compensation and 
Pension Service for extraschedular 
consideration is warranted under 38 
C.F.R. § 3.321(b)(1).  The Veteran should 
be given opportunity to present evidence 
and argument on this point; he should be 
informed of the ultimate outcome of any 
referral.

4. After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
readjudicate the Veteran's claims on 
appeal. Consideration should be given to 
whether the Veteran is entitled to a 
total disability rating under the 
provisions of 38 C.F.R. § 3.321 or 4.16 
(2009).  

5.  If the benefits sought are not 
granted in full, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


